                            UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
                                          OFFICE OF THE CLERK

                                            362 U.S. COURTHOUSE
                                            517 E. WISCONSIN AVE
                                            MILWAUKEE, WI 53202

GINA M. COLLETTI                                                                           TEL: 414-297-3372
     CLERK                                                                                 FAX: 414-297-3253
                                                                                          www.wied.uscourts.gov


                                           December 14, 2020

    William Bock , III
    Kroger Gardis & Regas LLP
    111 Monument Cir - Ste 900
    Indianapolis, IN 46204

           Re:     Trump vs. The Wisconsin Elections Commission et al
                   USDC Case No.: 20-C-1785

    Dear Mr. Bock III:

    The Notice of Appeal to the U.S. Court of Appeals for the Seventh Circuit was filed on
    12/12/2020. If a transcript is necessary, you will need to complete the “7th Circuit Transcript
    Information Sheet” and the “Transcript Request Form”. Both forms are available on our website
    at http://wied.uscourts.gov by clicking on Forms and selecting the "Transcript Request Form"
    and “Seventh Circuit Transcript Information Sheet” link.

    The District Court will ensure that the record is complete and made available electronically to
    the Court of Appeals within 14 days of filing the notice of appeal. Any confidential record or
    exhibit that is not available electronically will be prepared and held by the District Court until
    requested by the Court of Appeals. Counsel must review the docket sheet within 21 days of
    filing the notice of appeal to ensure that the record is complete.

    Motions to correct or modify, supplement, or strike a pleading from the record must first be filed
    with the District Court. The District Court’s ruling on the motion will become part of the record
    and notice of the decision will be sent to the Court of Appeals.

    If a Docketing Statement, as required by Circuit Rule 3(c), was not filed with the Notice of
    Appeal, it should be filed directly with the Clerk of Court for the U.S. Court of Appeals for the
    Seventh Circuit. If you have any questions, please feel free to call.

                                                  Very truly yours,

                                                  GINA M. COLLETTI
                                                  Clerk of Court

                                                  By: s/ Jelena Vekic
                                                  Deputy Clerk
    Enclosure
    cc:    all counsel

             Case 2:20-cv-01785-BHL Filed 12/14/20 Page 1 of 1 Document 139
                                                                             APPEAL,ATTYOPEN,RF
                              United States District Court
                       Eastern District of Wisconsin (Milwaukee)
                   CIVIL DOCKET FOR CASE #: 2:20−cv−01785−BHL

Trump v. The Wisconsin Elections Commission et al            Date Filed: 12/02/2020
Assigned to: Judge Brett Ludwig                              Jury Demand: None
Cause: 42:1983 Civil Rights Act                              Nature of Suit: 440 Civil Rights: Other
                                                             Jurisdiction: Federal Question

                                                             Settlement Conference:
Plaintiff
Donald J Trump                                represented by James A Knauer
Candidate for President of the United                        Kroger Gardis & Regas LLP
States of America                                            111 Monument Cir − Ste 900
                                                             Indianapolis, IN 46204
                                                             317−692−9000
                                                             Email: jknauer@kgrlaw.com
                                                             ATTORNEY TO BE NOTICED

                                                            Kevin D Koons
                                                            Kroger Gardis & Regas LLP
                                                            111 Monument Cir − Ste 900
                                                            Indianapolis, IN 46204
                                                            317−777−7431
                                                            Email: kkoons@kgrlaw.com
                                                            ATTORNEY TO BE NOTICED

                                                            William Bock , III
                                                            Kroger Gardis & Regas LLP
                                                            111 Monument Cir − Ste 900
                                                            Indianapolis, IN 46204
                                                            317−692−9000
                                                            Fax: 317−264−6832
                                                            Email: wbock@kgrlaw.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
The Wisconsin Elections Commission            represented by Colin T Roth
and its members                                              Wisconsin Department of Justice
                                                             Office of the Attorney General
                                                             17 W Main St
                                                             PO Box 7857
                                                             Madison, WI 53707−7857
                                                             608−266−0020
                                                             Fax: 608−267−2223
                                                             Email: rothct@doj.state.wi.us
                                                             ATTORNEY TO BE NOTICED

                                                            Corey F Finkelmeyer
                                                            Wisconsin Department of Justice
                                                            Office of the Attorney General
                                                            17 W Main St
                                                            PO Box 7857
                                                            Madison, WI 53707−7857
                                                            608−266−7342
                                                            Fax: 608−267−8906
                                                            Email: finkelmeyercf@doj.state.wi.us
                                                            ATTORNEY TO BE NOTICED
     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 1 of 28 Document 139-1
                                                 Gabe Johnson−Karp
                                                 Wisconsin Department of Justice
                                                 Office of the Attorney General
                                                 17 W Main St
                                                 PO Box 7857
                                                 Madison, WI 53707−7857
                                                 608−267−8904
                                                 Fax: 608−266−9594
                                                 Email: johnsonkarpg@doj.state.wi.us
                                                 ATTORNEY TO BE NOTICED

                                                 Steven C Kilpatrick
                                                 Wisconsin Department of Justice
                                                 Office of the Attorney General
                                                 17 W Main St
                                                 PO Box 7857
                                                 Madison, WI 53707−7857
                                                 608−266−1792
                                                 Fax: 608−294−2907
                                                 Email: kilpatricksc@doj.state.wi.us
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas C Bellavia
                                                 Wisconsin Department of Justice
                                                 Office of the Attorney General
                                                 17 W Main St
                                                 PO Box 7857
                                                 Madison, WI 53707−7857
                                                 608−266−8690
                                                 Fax: 608−267−2223
                                                 Email: bellaviatc@doj.state.wi.us
                                                 ATTORNEY TO BE NOTICED

Defendant
Commissioner Ann S Jacobs            represented by Colin T Roth
in her official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 Corey F Finkelmeyer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED
                                                 Gabe Johnson−Karp
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Steven C Kilpatrick
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas C Bellavia
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Mark L Thomsen                       represented by Colin T Roth
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 Corey F Finkelmeyer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

      Case 2:20-cv-01785-BHL Filed 12/14/20 Page 2 of 28 Document 139-1
                                                 Gabe Johnson−Karp
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Steven C Kilpatrick
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas C Bellavia
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Commissioner Marge Bostelmann        represented by Colin T Roth
in her official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 Corey F Finkelmeyer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Gabe Johnson−Karp
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Steven C Kilpatrick
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas C Bellavia
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Commissioner Dean Knudson            represented by Colin T Roth
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 Corey F Finkelmeyer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Gabe Johnson−Karp
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Steven C Kilpatrick
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Thomas C Bellavia
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Robert F Spindell, Jr                represented by Colin T Roth
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 Corey F Finkelmeyer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

      Case 2:20-cv-01785-BHL Filed 12/14/20 Page 3 of 28 Document 139-1
                                                          Gabe Johnson−Karp
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Steven C Kilpatrick
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Thomas C Bellavia
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
George L Christenson                        represented by Andrew A Jones
in his official capacity as the Milwaukee                  Hansen Reynolds LLC
County Clerk                                               301 N Broadway St − Ste 400
                                                           Milwaukee, WI 53202
                                                           414−326−4952
                                                           Fax: 414−273−8476
                                                           Email: ajones@hansenreynolds.com
                                                           ATTORNEY TO BE NOTICED

                                                          Andrew J Kramer
                                                          Hansen Reynolds LLC
                                                          301 N Broadway St − Ste 400
                                                          Milwaukee, WI 53202
                                                          414−455−7676
                                                          Fax: 414−273−8476
                                                          Email: akramer@hansenreynolds.com
                                                          ATTORNEY TO BE NOTICED

                                                          James F Cirincione
                                                          Hansen Reynolds LLC
                                                          301 N Broadway St − Ste 400
                                                          Milwaukee, WI 53202
                                                          414−326−4941
                                                          Email: jcirincione@hansenreynolds.com
                                                          ATTORNEY TO BE NOTICED

                                                          John W McCauley
                                                          Hansen Reynolds LLC
                                                          10 E Doty St − Ste 800
                                                          Madison, WI 53703
                                                          608−841−1510
                                                          Fax: 414−273−8476
                                                          Email: jmccauley@hrdclaw.com
                                                          ATTORNEY TO BE NOTICED

                                                          Margaret C Daun
                                                          Milwaukee City Attorney's Office
                                                          200 E Wells St − Ste 800
                                                          Milwaukee, WI 53202
                                                          414−286−2601
                                                          Fax: 414−286−8550
                                                          Email: margaret.daun@milwaukeecountywi.gov
                                                          ATTORNEY TO BE NOTICED

Defendant
Julietta Henry                              represented by Andrew A Jones
in her official capacity as the Milwaukee                  (See above for address)
Election Director                                          ATTORNEY TO BE NOTICED

                                                          Andrew J Kramer
                                                          (See above for address)
     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 4 of 28 Document 139-1
                                                          ATTORNEY TO BE NOTICED

                                                          James F Cirincione
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          John W McCauley
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Margaret C Daun
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
Claire Woodall−Vogg                         represented by Elleny B Christopoulos
in her official capacity as the Executive                  City of Milwaukee
Director of the Milwaukee Election                         200 E Wells St − Ste 800
Commission                                                 Milwaukee, WI 53202−3653
                                                           414−286−2641
                                                           Fax: 414−286−8550
                                                           Email: echris@milwaukee.gov
                                                           ATTORNEY TO BE NOTICED

                                                          James M Carroll
                                                          Milwaukee City Attorney
                                                          841 N Broadway − 7th Fl
                                                          Milwaukee, WI 53202
                                                          414−286−8481
                                                          Email: jmcarr@milwaukee.gov
                                                          ATTORNEY TO BE NOTICED

                                                          Julie P Wilson
                                                          Milwaukee City Attorney's Office
                                                          200 E Wells St − Ste 800
                                                          Milwaukee, WI 53202
                                                          414−286−2617
                                                          Fax: 414−286−8550
                                                          Email: jwilson@milwaukee.gov
                                                          ATTORNEY TO BE NOTICED

                                                          Kathryn Z Block
                                                          Milwaukee City Attorney's Office
                                                          200 E Wells St − Ste 800
                                                          Milwaukee, WI 53202
                                                          414−286−2601
                                                          Fax: 414−286−8550
                                                          ATTORNEY TO BE NOTICED

                                                          Patrick J McClain
                                                          Milwaukee City Attorney's Office
                                                          200 E Wells St − Ste 800
                                                          Milwaukee, WI 53202
                                                          414−286−2601
                                                          Fax: 414−286−8550
                                                          Email: pmccla@milwaukee.gov
                                                          ATTORNEY TO BE NOTICED

                                                          Scott Brown
                                                          Milwaukee City Attorney's Office
                                                          200 E Wells St − Ste 800
                                                          Milwaukee, WI 53202
                                                          414−286−2601
                                                          ATTORNEY TO BE NOTICED
     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 5 of 28 Document 139-1
                                                 Tearman Spencer
                                                 Milwaukee City Attorney's Office
                                                 200 E Wells St − Ste 800
                                                 Milwaukee, WI 53202
                                                 414−286−2601
                                                 Fax: 414−286−8550
                                                 ATTORNEY TO BE NOTICED

                                                 Tyrone Martin St Junior , II
                                                 City of Milwaukee
                                                 200 E Wells St − Ste 800
                                                 Milwaukee, WI 53202−3653
                                                 504−274−9430
                                                 Fax: 414−286−8550
                                                 Email: tstjun@milwaukee.gov
                                                 ATTORNEY TO BE NOTICED

Defendant
Mayor Tom Barrett                    represented by Elleny B Christopoulos
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 James M Carroll
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Julie P Wilson
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Kathryn Z Block
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Patrick J McClain
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Scott Brown
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED
                                                 Tearman Spencer
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Tyrone Martin St Junior , II
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
Jim Owczarski                        represented by Elleny B Christopoulos
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                 James M Carroll
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Julie P Wilson
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

      Case 2:20-cv-01785-BHL Filed 12/14/20 Page 6 of 28 Document 139-1
                                                  Kathryn Z Block
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Patrick J McClain
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Scott Brown
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Tearman Spencer
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Tyrone Martin St Junior , II
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Defendant
Mayor Satya Rhodes−Conway           represented by Barry J Blonien
in her official capacity                           Boardman & Clark LLP
                                                   1 S Pinckney St − 4th Fl
                                                   PO Box 927
                                                   Madison, WI 53701−0927
                                                   608−257−9521
                                                   Fax: 608−283−1709
                                                   Email: bblonien@boardmanclark.com
                                                   ATTORNEY TO BE NOTICED

                                                  James E Bartzen
                                                  Boardman & Clark LLP
                                                  1 S Pinckney St − 4th Fl
                                                  PO Box 927
                                                  Madison, WI 53701−0927
                                                  608−257−9521
                                                  Fax: 608−283−1709
                                                  Email: JBartzen@boardmanlawfirm.com
                                                  ATTORNEY TO BE NOTICED

                                                  Michael P May
                                                  Boardman & Clark LLP
                                                  1 S Pinckney St − Ste 410
                                                  Madison, WI 53703
                                                  608−257−9521
                                                  Fax: 608−283−1709
                                                  Email: mmay@boardmanclark.com
                                                  ATTORNEY TO BE NOTICED

Defendant
Maribeth Witzel−Behl                represented by Barry J Blonien
in her official capacity                           (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                  James E Bartzen
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Michael P May
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED


     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 7 of 28 Document 139-1
Defendant
Mayor Cory Mason                     represented by Daniel Bach
in his official capacity                            Lawton & Cates, S.C.
                                                    PO BOX 399
                                                    146 East Milwaukee Street
                                                    Ste 120
                                                    Jefferson, WI 53549
                                                    920−674−4567
                                                    Email: dbach@lawtoncates.com
                                                    ATTORNEY TO BE NOTICED

                                                   Daniel S Lenz
                                                   Lawton & Cates SC
                                                   345 W Washington Ave − Ste 201
                                                   Madison, WI 53703
                                                   608−282−6200
                                                   Fax: 608−282−6252
                                                   Email: dlenz@lawtoncates.com
                                                   ATTORNEY TO BE NOTICED

                                                   Dixon R Gahnz
                                                   Lawton & Cates SC
                                                   345 W Washington Ave − Ste 201
                                                   Madison, WI 53703
                                                   608−282−6200
                                                   Email: dgahnz@lawtoncates.com
                                                   ATTORNEY TO BE NOTICED

                                                   Terrence M Polich
                                                   Lawton & Cates SC
                                                   345 W Washington Ave − Ste 201
                                                   Madison, WI 53703
                                                   608−282−6200
                                                   Fax: 608−282−6252
                                                   Email: tpolich@lawtoncates.com
                                                   ATTORNEY TO BE NOTICED

Defendant
Tara Coolidge                        represented by Daniel Bach
in her official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED
                                                   Daniel S Lenz
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Dixon R Gahnz
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Terrence M Polich
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Defendant
Mayor John Antaramian                represented by Daniel Bach
in his official capacity                            (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                   Daniel S Lenz
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

      Case 2:20-cv-01785-BHL Filed 12/14/20 Page 8 of 28 Document 139-1
                                                       Dixon R Gahnz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Terrence M Polich
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Matt Krauter                            represented by Daniel Bach
in his official capacity                               (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Daniel S Lenz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Dixon R Gahnz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Terrence M Polich
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Eric Genrich                            represented by Daniel Bach
in his official capacity                               (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Daniel S Lenz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Dixon R Gahnz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Terrence M Polich
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Kris Teske                              represented by Daniel Bach
in her official capacity                               (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Daniel S Lenz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Dixon R Gahnz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Terrence M Polich
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Douglas J La Follette                   represented by Colin T Roth
in his official capacity as Wisconsin                  (See above for address)
      Case 2:20-cv-01785-BHL Filed 12/14/20 Page 9 of 28 Document 139-1
Secretary of State                                     ATTORNEY TO BE NOTICED

                                                       Corey F Finkelmeyer
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Gabe Johnson−Karp
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Steven C Kilpatrick
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Thomas C Bellavia
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Tony Evers                                represented by Davida Brook
in his official capacity as Governor of                  Susman Godfrey LLP
Wisconsin                                                1901 Ave of the Stars − Ste 950
                                                         Los Angeles, CA 90061
                                                         310−789−3100
                                                         Fax: 310−789−3150
                                                         Email: dbrook@susmangodfrey.com
                                                         ATTORNEY TO BE NOTICED

                                                       Jeffrey A Mandell
                                                       Stafford Rosenbaum LLP
                                                       222 W Washington Ave − Ste 900
                                                       PO Box 1784
                                                       Madison, WI 53701−1784
                                                       608−256−0226
                                                       Fax: 608−259−2600
                                                       Email: jmandell@staffordlaw.com
                                                       ATTORNEY TO BE NOTICED

                                                       Justin A Nelson
                                                       Susman Godfrey LLP
                                                       1000 Louisiana St − Ste 5100
                                                       Houston, TX 77002−5096
                                                       713−653−7895
                                                       Fax: 713−654−6666
                                                       Email: jnelson@susmangodfrey.com
                                                       ATTORNEY TO BE NOTICED

                                                       Paul M Smith
                                                       Campaign Legal Center
                                                       1101 14th St NW − Ste 400
                                                       Washington, DC 20005
                                                       202−856−7901
                                                       Fax: 202−736−2222
                                                       Email: psmith@campaignlegal.org
                                                       ATTORNEY TO BE NOTICED

                                                       Rachel E Snyder
                                                       Stafford Rosenbaum LLP
                                                       222 W Washington Ave − Ste 900
                                                       PO Box 1784
                                                       Madison, WI 53701−1784
                                                       608−259−2657
                                                       Fax: 608−259−2600
                                                       Email: rsnyder@staffordlaw.com
     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 10 of 28 Document 139-1
                                                     ATTORNEY TO BE NOTICED

                                                     Richard Manthe
                                                     Stafford Rosenbaum LLP
                                                     222 W Washington Ave − Ste 900
                                                     PO Box 1784
                                                     Madison, WI 53701−1784
                                                     608−259−2684
                                                     Email: rmanthe@staffordlaw.com
                                                     ATTORNEY TO BE NOTICED

                                                     Stephen Morrissey
                                                     Susman Godfrey LLP
                                                     1201 3rd Ave − Ste 3800
                                                     Seattle, WA 98101
                                                     206−373−7380
                                                     Email: smorrissey@susmangodfrey.com
                                                     ATTORNEY TO BE NOTICED

                                                     Stephen Shackelford , Jr
                                                     Susman Godfrey LLP
                                                     1301 Ave of the Americans −32nd Fl
                                                     New York, NY 10019
                                                     212−729−2012
                                                     Email: sshackelford@susmangodfrey.com
                                                     ATTORNEY TO BE NOTICED

Defendant
Scott McDonell                         represented by Barry J Blonien
in his official capacity as the Dane                  (See above for address)
County Clerk                                          ATTORNEY TO BE NOTICED

                                                     James E Bartzen
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

                                                     Michael P May
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Intervenor Defendant
Wisconsin State Conference NAACP       represented by Jacob Conarck
                                                      Lawyer's Committee for Civil Rights Under
                                                      Law
                                                      1500 K St NW − 9th Fl
                                                      Washington, DC 20005
                                                      202−662−8315
                                                      Fax: 202−783−0857
                                                      Email: jpconarck@gmail.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                     Ajay Saini
                                                     Lawyer's Committee for Civil Rights Under
                                                     Law
                                                     1500 K St NW − 9th Fl
                                                     Washington, DC 20005
                                                     202−662−8315
                                                     Fax: 202−783−0857
                                                     ATTORNEY TO BE NOTICED

                                                     Allison E Laffey
                                                     Laffey Leitner & Goode LLC
                                                     325 E Chicago St − Ste 200
     Case 2:20-cv-01785-BHL Filed 12/14/20 Page 11 of 28 Document 139-1
                                           Milwaukee, WI 53202
                                           414−312−7003
                                           Fax: 414−755−7089
                                           Email: alaffey@llgmke.com
                                           ATTORNEY TO BE NOTICED

                                           Ezra D Rosenberg
                                           Lawyers Committee for Civil Rights Under
                                           Law
                                           1500 K Street NW − Ste 900
                                           Washington, DC 20005
                                           202−662−8345
                                           Fax: 202−783−0857
                                           Email: erosenberg@lawyerscommittee.org
                                           ATTORNEY TO BE NOTICED

                                           John W Halpin
                                           Laffey Leitner & Goode LLC
                                           325 E Chicago St − Ste 200
                                           Milwaukee, WI 53202
                                           414−312−7261
                                           Fax: 414−755−7089
                                           Email: jhalpin@llgmke.com
                                           ATTORNEY TO BE NOTICED

                                           Jon Greenbaum
                                           Lawyers'Committee for Civil Rights Under
                                           Law
                                           District Of Columbia
                                           1500 K Street NW − 9th Fl
                                           Washington, DC 20005
                                           202−662−8315
                                           Email: jgreenbaum@lawyerscommittee.org
                                           ATTORNEY TO BE NOTICED

                                           Joseph S Goode
                                           Laffey Leitner & Goode LLC
                                           325 E Chicago St − Ste 200
                                           Milwaukee, WI 53202
                                           414−312−7003
                                           Fax: 414−755−7089
                                           Email: jgoode@llgmke.com
                                           ATTORNEY TO BE NOTICED

                                           Kristen Clarke
                                           Lawyer's Committee for Civil Rights Under
                                           Law
                                           1500 K St NW − 9th Fl
                                           Washington, DC 20005
                                           202−662−8315
                                           Fax: 202−783−0857
                                           ATTORNEY TO BE NOTICED

                                           Mark M Leitner
                                           Laffey Leitner & Goode LLC
                                           325 E Chicago St − Ste 200
                                           Milwaukee, WI 53202
                                           414−312−7003
                                           Fax: 414−755−7089
                                           Email: mleitner@llgmke.com
                                           ATTORNEY TO BE NOTICED

                                           Ryan Snow
                                           Lawyer's Committee for Civil Rights Under
                                           Law
Case 2:20-cv-01785-BHL Filed 12/14/20 Page 12 of 28 Document 139-1
                                                1500 K St NW − 9th Fl
                                                Washington, DC 20005
                                                202−662−8315
                                                Fax: 202−783−0857
                                                ATTORNEY TO BE NOTICED

Intervenor Defendant
Dorothy Harrell                     represented by Jacob Conarck
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Ajay Saini
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Allison E Laffey
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ezra D Rosenberg
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John W Halpin
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Jon Greenbaum
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joseph S Goode
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Kristen Clarke
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Mark M Leitner
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ryan Snow
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Intervenor Defendant
Wendell J. Harris, Sr.              represented by Jacob Conarck
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Ajay Saini
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Allison E Laffey
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ezra D Rosenberg
                                                (See above for address)
    Case 2:20-cv-01785-BHL Filed 12/14/20 Page 13 of 28 Document 139-1
                                                ATTORNEY TO BE NOTICED

                                                John W Halpin
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Jon Greenbaum
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joseph S Goode
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Mark M Leitner
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ryan Snow
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Intervenor Defendant
Earnestine Moss                     represented by Jacob Conarck
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Ajay Saini
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Allison E Laffey
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ezra D Rosenberg
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John W Halpin
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Jon Greenbaum
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joseph S Goode
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Kristen Clarke
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Mark M Leitner
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Ryan Snow
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

    Case 2:20-cv-01785-BHL Filed 12/14/20 Page 14 of 28 Document 139-1
Intervenor Defendant
Democratic National Committee       represented by Charles G Curtis , Jr
                                                   Perkins Coie LLP
                                                   33 E Main St − Ste 201
                                                   Madison, WI 53703
                                                   608−663−5411
                                                   Fax: 608−663−7499
                                                   Email: ccurtis@perkinscoie.com
                                                   ATTORNEY TO BE NOTICED

                                                  Christopher Bouchoux
                                                  Wilmer Cutler Pickering Hale and Dorr
                                                  LLP
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  212−230−8823
                                                  Email: christopher.bouchoux@wilmerhale.com
                                                  ATTORNEY TO BE NOTICED

                                                  David S Lesser
                                                  Wilmer Cutler Pickering Hale and Dorr
                                                  LLP
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  212−230−8851
                                                  Email: david.lesser@wilmerhale.com
                                                  ATTORNEY TO BE NOTICED

                                                  Jamie Dycus
                                                  Wilmer Cutler Pickering Hale and Dorr
                                                  LLP
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  212−937−7236
                                                  Email: jamie.dycus@wilmerhale.com
                                                  ATTORNEY TO BE NOTICED

                                                  John Devaney
                                                  Perkins Coie LLP
                                                  700 13th St NW − Ste 800
                                                  Washington, DC 20005
                                                  202−654−6200
                                                  Email: jdevaney@perkinscoie.com
                                                  ATTORNEY TO BE NOTICED

                                                  Marc E Elias
                                                  Perkins Coie LLP
                                                  700 13th St NW − Ste 800
                                                  Washington, DC 20005
                                                  202−654−6200
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew W O'Neill
                                                  Fox O'Neill & Shannon SC
                                                  622 N Water St − Ste 500
                                                  Milwaukee, WI 53202
                                                  414−273−3939
                                                  Fax: 414−273−3947
                                                  Email: mwoneill@foslaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  Michelle M Umberger
                                                  Perkins Coie LLP
                                                  33 E Main St − Ste 201
    Case 2:20-cv-01785-BHL Filed 12/14/20 Page 15 of 28 Document 139-1
                                                   Madison, WI 53703
                                                   608−663−7460
                                                   Fax: 608−663−7499
                                                   Email: MUmberger@perkinscoie.com
                                                   ATTORNEY TO BE NOTICED

                                                   Seth P Waxman
                                                   Wilmer Cutler Pickering Hale and Dorr
                                                   LLP
                                                   1875 Pennsylvania Ave NW
                                                   Washington, DC 20006
                                                   202−663−6800
                                                   Fax: 202−663−6363
                                                   Email: seth.waxman@wilmerhale.com
                                                   ATTORNEY TO BE NOTICED

                                                   Sopen B Shah
                                                   Perkins Coie LLP
                                                   33 E Main St − Ste 201
                                                   Madison, WI 53703
                                                   608−663−7460
                                                   Fax: 608−663−7460
                                                   Email: SShah@perkinscoie.com
                                                   ATTORNEY TO BE NOTICED

                                                   Will McDonell Conley
                                                   Perkins Coie LLP
                                                   33 E Main St − Ste 201
                                                   Madison, WI 53703
                                                   608−663−7460
                                                   Fax: 608−663−7499
                                                   Email: WConley@perkinscoie.com
                                                   ATTORNEY TO BE NOTICED

                                                   Zachary J Newkirk
                                                   Perkins Coie LLP
                                                   700 13th St NW − Ste 800
                                                   Washington, DC 20005
                                                   202−654−6200
                                                   ATTORNEY TO BE NOTICED

Amicus
Christine Todd Whitman et al Amici   represented by Nancy A Temple
Group                                               Katten & Temple LLP
                                                    209 S LaSalle St − Ste 950
                                                    Chicago, IL 60604
                                                    312−663−0800
                                                    Fax: 312−663−0900
                                                    Email: ntemple@kattentemple.com
                                                    ATTORNEY TO BE NOTICED

                                                   Richard D Bernstein
                                                   202−303−1000
                                                   ATTORNEY TO BE NOTICED

Amicus
Center for Tech and Civic Life       represented by Harmann Singh
                                                    Kaplan Hecker & Fink LLP
                                                    350 5th Ave − Ste 7110
                                                    New York, NY 10118
                                                    212−763−0883
                                                    Email: hsingh@kaplanhecker.com
                                                    ATTORNEY TO BE NOTICED

    Case 2:20-cv-01785-BHL Filed 12/14/20 Page 16 of 28 Document 139-1
                                                         Joshua A Matz
                                                         Kaplan Hecker & Fink LLP
                                                         350 5th Ave − Ste 7110
                                                         New York, NY 10118
                                                         929−294−2537
                                                         Fax: 212−564−0883
                                                         Email: jmatz@kaplanhecker.com
                                                         ATTORNEY TO BE NOTICED

                                                         Kendall W Harrison
                                                         Godfrey & Kahn SC
                                                         1 E Main St − Ste 500
                                                         PO Box 2719
                                                         Madison, WI 53701−2719
                                                         608−257−3911
                                                         Fax: 608−257−0609
                                                         Email: kharrison@gklaw.com
                                                         ATTORNEY TO BE NOTICED

                                                         Maxted M Lenz
                                                         Godfrey & Kahn SC
                                                         1 E Main St − Ste 500
                                                         PO Box 2719
                                                         Madison, WI 53701−2719
                                                         608−257−3911
                                                         Fax: 608−257−0609
                                                         Email: mlenz@gklaw.com
                                                         ATTORNEY TO BE NOTICED

                                                         Mike B Wittenwyler
                                                         Godfrey & Kahn SC
                                                         1 E Main St − Ste 500
                                                         PO Box 2719
                                                         Madison, WI 53701−2719
                                                         608−284−2616
                                                         Email: wittenwyler@gklaw.com
                                                         ATTORNEY TO BE NOTICED


Date Filed   #   Docket Text
12/02/2020   1 COMPLAINT For Expedited Declaratory and Injunctive Relief Pursuant to Article II
               of the United States Constitution against All Defendants filed by Donald J Trump;
               EXHIBITS filed at 12 ( Filing Fee PAID $402 receipt number
               AWIEDC−3655237)(Bock, William) (Additional attachment(s) added on 12/3/2020: #
               1 Civil Cover Sheet) (cmb)
12/02/2020   2 INCORRECT Document Attached − to be re−filed DISCLOSURE Statement by
               Donald J Trump. (Bock, William) Modified on 12/3/2020 (vkb)
12/02/2020   3 NOTICE of Appearance by William Bock, III on behalf of Donald J Trump.
               Attorney(s) appearing: William Bock, III (Bock, William)
12/02/2020   4 NOTICE of Appearance by Kevin D Koons on behalf of Donald J Trump. Attorney(s)
               appearing: Kevin D. Koons (Koons, Kevin)
12/02/2020   5 NOTICE of Appearance by James A Knauer on behalf of Donald J Trump. Attorney(s)
               appearing: James A. Knauer (Knauer, James)
12/02/2020   6 MOTION for Preliminary Injunction For Expedited Declaratory and Injunctive Relief
               Pursuant to Article II of the United States Constitution and MOTION for Expedited
               Hearing filed by Donald J Trump. (Attachments: # 1 Text of Proposed Order)(Bock,
               William). Added MOTION for Hearing on 12/3/2020 (vkb)
12/02/2020   7 CERTIFICATE by Donald J Trump Local Rule 7(A)(2) Certification (Bock, William)


   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 17 of 28 Document 139-1
12/02/2020       NOTICE Regarding assignment of this matter to Judge Brett Ludwig; Consent/refusal
                 forms for Magistrate Judge Duffin to be filed within 21 days; the consent/refusal form
                 is available here. Pursuant to Civil Local Rule 7.1 a disclosure statement is to be filed
                 upon the first filing of any paper and should be filed now if not already filed. (cmb)
                 (Entered: 12/03/2020)
12/03/2020    8 NOTICE by Tony Evers of Related Case and Request for Assignment in Concert with
                that Related Case (Mandell, Jeffrey)
12/03/2020    9 REQUEST for Issuance of Summons by Donald J Trump (Attachments: # 1 Summons
                Woodall−Vogg, # 2 Summons Knudson, # 3 Summons La Follette, # 4 Summons
                Christenson, # 5 Summons Owczarski, # 6 Summons Henry, # 7 Summons Teske, # 8
                Summons Bostelman, # 9 Summons Witzel−Behl, # 10 Summons Thomsen, # 11
                Summons Krauter, # 12 Summons Mason, # 13 Summons Genrich, # 14 Summons
                Antaramian, # 15 Summons Rhodes−Conway, # 16 Summons Barrett, # 17 Summons
                Spindell, # 18 Summons McDonell, # 19 Summons Coolidge, # 20 Summons
                Evers)(Bock, William)
12/03/2020   10 NOTICE of Appearance by Jeffrey A Mandell on behalf of Tony Evers. Attorney(s)
                appearing: Jeffrey A. Mandell (Mandell, Jeffrey)
12/03/2020   11 NOTICE of Appearance by Rachel E Snyder on behalf of Tony Evers. Attorney(s)
                appearing: Rachel E. Snyder (Snyder, Rachel)
12/03/2020   12 ATTACHMENTS Appendix of Exhibits to Plaintiff's Complaint ' by Donald J Trump
                re 1 Complaint,. (Attachments: # 1 Exhibit 1 − Wisconsin Public Radio 11.6.20, # 2
                Exhibit 2 − Guidance for Indefinitely Confined Electors, # 3 Exhibit 3 − Dane County
                Clerk Facebook Post, # 4 Exhibit 4 − Milwaukee Sentinel Journal 3.25.20, # 5 Exhibit
                5 − Rep.Steineke and Sen. Roth editorial 4.20−.20, # 6 Exhibit 6 − Washington
                Examiner 11.10.20, # 7 Exhibit 7 − Building Confidence in U.S. Elections−Report of
                Comm. on Fed.Election Reform, # 8 Exhibit 8 − Fed.Prosecution of Election Offenses
                2017, # 9 Exhibit 9 − Voting Fraud is a Real Concern − Newsweek, # 10 Exhibit 10 −
                As More Vote by Mail, Faulty Ballots Could Impact Elections − The New York Time,
                # 11 Exhibit 11 − Real Clear Politics Top Battlegrounds Page, # 12 Exhibit 12 −
                Approved Wisconsin State Voting Plan 2020, # 13 Exhibit 13 − WEC Drop Box
                Guidance 8.19.20, # 14 Exhibit 14 − Absentee Ballot Drop Box Info − WI Elections
                Commissions, # 15 Exhibit 15 − CISA Ballot Drop Box Page, # 16 Exhibit 16 −
                Wisconsin Center for Investigative Journalism 10.29.20, # 17 Exhibit 17 − Wisconsin
                Watch − Search for a ballot drop box in your community 10.27.20, # 18 Exhibit 18 −
                WEC Drop Box List, # 19 Exhibit 19 − Drop Box Info − Hayward WI, # 20 Exhibit 20
                − Drop Box Info − City of Menasha Library Drop Box, # 21 Exhibit 21 − Drop Box
                Info − City of Vermont − Dane County, # 22 Exhibit 22 − Drop Box Info − Village of
                DeForest − Dane County, # 23 Exhibit 23 − Drop Box Info − Village of Boyd, # 24
                Exhibit 24 − Milwaukee Journal Sentinel − Milwaukee gears up for historic election, #
                25 Exhibit 25 − Milwaukee Journal Sentinel − Absentee ballot drop boxes replaced, #
                26 Exhibit 26 − City of Madison Notice re Drop Boxes 10.16.20, # 27 Exhibit 27 −
                Drop Box Info − Madison, WI − Elver Park, # 28 Exhibit 28 − CTCL Partners with 5
                Wisconsin Cities to Implement Safe Voting Plan 7.6.20, # 29 Exhibit 29 − Voter
                Turnout in Madison and Dane Surpass Record, # 30 Exhibit 30 − Green Bay Election,
                # 31 Exhibit 31 − CTCL Announcement of Zuckerberg Donation, # 32 Exhibit 32 −
                WEC Approves Grants and Mailing for Fall Elections 05−29−20, # 33 Exhibit 33 −
                Affidavit of Bartholomew R. Williams, # 34 Exhibit 34 − Affidavit of Marie
                Klobuchar, # 35 Exhibit 35 − Spoiling Absentee Ballot Guidance 10.19.20, # 36
                Exhibit 36 − WEC Uniform Absentee Instructions − By−Mail Voters, # 37 Exhibit 37
                − What Poll Watchers Can and Cant Do 10.20.20, # 38 Exhibit 38 − Affidavit of Beth
                A. Brown, # 39 Exhibit 39 − Affidavit of Mary Angelina Horn, # 40 Exhibit 40 −
                Affidavit of Charles A. Armgardt, # 41 Exhibit 41 − Affidavit of Steven S. Goetz, # 42
                Exhibit 42 − Affidavit of Lana Sloane, # 43 Exhibit 43 − Affidavit of Kyle Hudson, #
                44 Exhibit 44 − Affidavit of Jeremy Bowers)(Bock, William)
12/03/2020   13 LETTER from Jeff Mandell . (Attachments: # 1 Exhibit Filings from
                20−CV−1771)(Mandell, Jeffrey)
12/03/2020       Summons Issued as to John Antaramian, Tom Barrett, Marge Bostelmann, George L
                 Christenson, Tara Coolidge, Tony Evers, Eric Genrich, Julietta Henry, Ann S Jacobs,
                 Dean Knudson, Matt Krauter, Douglas J La Follette, Cory Mason, Scott McDonell,
                 Jim Owczarski, Satya Rhodes−Conway, Robert F Spindell, Jr, Kris Teske, Mark L
   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 18 of 28 Document 139-1
                 Thomsen, Maribeth Witzel−Behl and Claire Woodall−Vogg. (vkb)
12/03/2020   14 NOTICE OF STATUS/SCHEDULING CONFERENCE: The Court will conduct a
                status/scheduling conference in this matter on 12/04/2020 at 1:00 p.m. by telephone.
                Counsel for the plaintiff is expected to provide notice to opposing counsel for any
                defendants who have not yet appeared. Counsel for all parties are expected to be ready
                to discuss a plan for the efficient resolution of the case and plaintiffs pending
                preliminary injunction motion. To appear by telephone, you must call the Court
                conference line at 1−866−434−5269, and enter access code 1737450# before the
                scheduled hearing time. All participants other than lead counsel for each party are
                asked to keep their phones muted. (cc: all counsel) (MP)
12/03/2020   15 DISCLOSURE Statement by Donald J Trump. (Bock, William)
12/03/2020   16 MOTION to Intervene and MOTION for Leave to File Response to Plaintiff's Motion
                by Wisconsin State Conference NAACP, Dorothy Harrell, Wendell J. Harris, Sr.,
                Earnestine Moss. (Leitner, Mark). Added MOTION for Leave to File on 12/4/2020
                (vkb)
12/03/2020   17 BRIEF in Support filed by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine Moss,
                Wisconsin State Conference NAACP re 16 MOTION to Intervene and for Leave to
                File Response to Plaintiff's Motion . (Attachments: # 1 Exhibit 1 − Pennsylvania
                Decision)(Leitner, Mark)
12/03/2020   18 DECLARATION of Dorothy Harrell (Leitner, Mark)
12/03/2020   19 DECLARATION of Wendell J. Harris Sr. (Leitner, Mark)
12/03/2020   20 DECLARATION of Earnestine Moss (Leitner, Mark)
12/03/2020   21 NOTICE of Appearance by Michelle M Umberger on behalf of Democratic National
                Committee. Attorney(s) appearing: Michelle M. Umberger (Umberger, Michelle)
12/03/2020   22 NOTICE of Appearance by Charles G Curtis, Jr on behalf of Democratic National
                Committee. Attorney(s) appearing: Charles G. Curtis (Curtis, Charles)
12/04/2020   23 MOTION to Intervene by Democratic National Committee. (Attachments: # 1 Text of
                Proposed Order)(Umberger, Michelle)
12/04/2020   24 BRIEF in Support filed by Democratic National Committee re 23 MOTION to
                Intervene . (Umberger, Michelle)
12/04/2020   25 DISCLOSURE Statement by Democratic National Committee. (Umberger, Michelle)
12/04/2020   26 NOTICE of Appearance by Jon Greenbaum on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Jon Greenbaum (Greenbaum, Jon)
12/04/2020   27 NOTICE of Appearance by Andrew A Jones on behalf of George L Christenson,
                Julietta Henry. Attorney(s) appearing: Andrew A. Jones (Jones, Andrew)
12/04/2020   28 MOTION to Expedite Discovery by Donald J Trump. (Attachments: # 1 Exhibit A −
                RFP to WEC, # 2 Exhibit B − RFA to WEC, # 3 Exhibit C − RFA to Mayor Tom
                Barrett, # 4 Text of Proposed Order)(Bock, William)
12/04/2020   29 DISCLOSURE Statement by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine Moss,
                Wisconsin State Conference NAACP. (Leitner, Mark)
12/04/2020   30 NOTICE of Appearance by Ezra D Rosenberg on behalf of Dorothy Harrell, Wendell
                J. Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Ezra D. Rosenberg (Rosenberg, Ezra)
12/04/2020   31 NOTICE of Appearance by Joseph S Goode on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Joseph S. Goode (Goode, Joseph)
12/04/2020   32 NOTICE of Appearance by Mark M Leitner on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Mark M. Leitner (Leitner, Mark)

   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 19 of 28 Document 139-1
12/04/2020   33 NOTICE of Appearance by John W Halpin on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: John W. Halpin (Halpin, John)
12/04/2020   34 NOTICE of Appearance by Allison E Laffey on behalf of Dorothy Harrell, Wendell J.
                Harris, Sr., Earnestine Moss, Wisconsin State Conference NAACP. Attorney(s)
                appearing: Allison E. Laffey (Laffey, Allison)
12/04/2020   35 NOTICE of Appearance by James M Carroll on behalf of Tom Barrett, Jim Owczarski,
                Claire Woodall−Vogg. Attorney(s) appearing: Tearman Spencer, Scott Brown,
                Kathryn Block, James Carroll, Elleny Christopoulos, Patrick McClain, Tyrone St.
                Junior and Julie P. Wilson (Carroll, James)
12/04/2020   36 NOTICE of Appearance by Justin A Nelson on behalf of Tony Evers. Attorney(s)
                appearing: Justin A. Nelson (Nelson, Justin)
12/04/2020   37 NOTICE of Appearance by Davida Brook on behalf of Tony Evers. Attorney(s)
                appearing: Davida Brook (Brook, Davida)
12/04/2020   38 NOTICE of Appearance by Steven C Kilpatrick on behalf of Marge Bostelmann, Ann
                S Jacobs, Dean Knudson, Douglas J La Follette, Robert F Spindell, Jr, The Wisconsin
                Elections Commission, Mark L Thomsen. Attorney(s) appearing: Colin T. Roth;
                Thomas C. Bellavia; Gabe Johnson−Karp (Kilpatrick, Steven)
12/04/2020   39 NOTICE of Appearance by Stephen Shackelford, Jr on behalf of Tony Evers.
                Attorney(s) appearing: Stephen L. Shackelford, Jr. (Shackelford, Stephen)
12/04/2020   40 NOTICE of Appearance by Richard Manthe on behalf of Tony Evers. Attorney(s)
                appearing: Richard A. Manthe (Manthe, Richard)
12/04/2020   41 NOTICE of Appearance by Paul M Smith on behalf of Tony Evers. Attorney(s)
                appearing: Paul M. Smith (Smith, Paul)
12/04/2020   42 NOTICE of Appearance by James E Bartzen on behalf of Scott McDonell, Satya
                Rhodes−Conway, Maribeth Witzel−Behl. Attorney(s) appearing: James E. Bartzen
                (Bartzen, James)
12/04/2020   43 NOTICE of Appearance by Barry J Blonien on behalf of Scott McDonell, Satya
                Rhodes−Conway, Maribeth Witzel−Behl. Attorney(s) appearing: Barry J. Blonien
                (Blonien, Barry)
12/04/2020   44 NOTICE of Appearance by Margaret C Daun on behalf of George L Christenson,
                Julietta Henry. Attorney(s) appearing: Margaret C. Daun (Daun, Margaret)
12/04/2020   45 Court Minutes and Order from Status/Scheduling Conference held 12/4/20 before
                Judge Brett Ludwig. The court GRANTS 28 motion for expedited discovery.
                Defendants response to plaintiff's request for production and admission by 12/8/20 at
                5:00 p.m. Plaintiff's witness lists due 12/6/20 at 12:00 p.m. Defendants' witness lists
                due 12/8 at 5:00 p.m. Defendants response to complaint and preliminary injunction
                due 12/8/20 at 5:00 p.m. Plaintiff must reply by 12/9/20 at 12:00 p.m. Final Pretrial
                Conference set for 12/9/2020 at 03:00 PM by Telephone. To appear by telephone, you
                must call the Court conference line at 1−866−434−5269, and enter access code
                1737450#. Evidentiary Hearing set for 12/10/2020 at 09:00 AM by Video Conference.
                (Court Reporter Susan A.) (MP)
12/04/2020   46 ANSWER to 1 Complaint, by Proposed − Intervenor by Democratic National
                Committee.(Umberger, Michelle)
12/05/2020   47 NOTICE of Appearance by Dixon R Gahnz on behalf of John Antaramian, Tara
                Coolidge, Eric Genrich, Matt Krauter, Cory Mason, Kris Teske. Attorney(s) appearing:
                Dixon R. Gahnz (Gahnz, Dixon)
12/05/2020   48 NOTICE of Appearance by Terrence M Polich on behalf of John Antaramian, Tara
                Coolidge, Eric Genrich, Matt Krauter, Cory Mason, Kris Teske. Attorney(s) appearing:
                Terrence M. Polich (Polich, Terrence)
12/05/2020   49 NOTICE of Appearance by Daniel S Lenz on behalf of John Antaramian, Tara
                Coolidge, Eric Genrich, Matt Krauter, Cory Mason, Kris Teske. Attorney(s) appearing:
                Daniel S. Lenz (Lenz, Daniel)

   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 20 of 28 Document 139-1
12/05/2020   50 NOTICE of Appearance by Daniel Bach on behalf of John Antaramian, Tara
                Coolidge, Eric Genrich, Matt Krauter, Cory Mason, Kris Teske. Attorney(s) appearing:
                Daniel P. Bach (Bach, Daniel)
12/06/2020   51 Witness List by Donald J Trump. (Bock, William)
12/07/2020   52 NOTICE of Appearance by Michael P May on behalf of Scott McDonell, Satya
                Rhodes−Conway, Maribeth Witzel−Behl. Attorney(s) appearing: Michael P. May
                (May, Michael)
12/07/2020   53 TRANSCRIPT of Status Conference held on December 4, 2020 before Judge Brett H.
                Ludwig Court Reporter/Transcriber Susan Armbruster, Contact at 414−290−2641.
                Transcripts may be purchased using the Transcript Order Form found on our website
                or viewed at the court public terminal. NOTICE RE REDACTION OF
                TRANSCRIPTS: If necessary, within 7 business days each party shall inform the
                Court of their intent to redact personal identifiers by filing a Notice of Intent to Redact.
                Please read the policy located on our website www.wied.uscourts.gov Redaction
                Statement due 1/4/2021. Redacted Transcript Deadline set for 1/11/2021. Release of
                Transcript Restriction set for 3/11/2021. (Armbruster, Susan)
12/07/2020   54 NOTICE of Appearance by David S Lesser on behalf of Democratic National
                Committee. Attorney(s) appearing: David S. Lesser (Lesser, David)
12/07/2020   55 NOTICE of Appearance by Jamie Dycus on behalf of Democratic National
                Committee. Attorney(s) appearing: Jamie S. Dycus (Dycus, Jamie)
12/07/2020   56 NOTICE of Appearance by Nancy A Temple on behalf of Christine Todd Whitman, et
                al. Amici Group. Attorney(s) appearing: Nancy A. Temple (Temple, Nancy)
12/07/2020   57 MOTION to File Amicus Brief by Christine Todd Whitman, et al. Amici Group.
                (Attachments: # 1 Exhibit Proposed Brief of Amici Curiae)(Temple, Nancy)
12/07/2020   58 DISCLOSURE Statement by Christine Todd Whitman, et al. Amici Group. (Temple,
                Nancy)
12/07/2020   59 NOTICE of Appearance by Stephen Morrissey on behalf of Tony Evers. Attorney(s)
                appearing: Stephen E. Morrissey (Morrissey, Stephen)
12/08/2020   60 NOTICE of Appearance by Corey F Finkelmeyer on behalf of Marge Bostelmann,
                Ann S Jacobs, Dean Knudson, Douglas J La Follette, Robert F Spindell, Jr, The
                Wisconsin Elections Commission, Mark L Thomsen. Attorney(s) appearing: Corey F.
                Finkelmeyer (Finkelmeyer, Corey)
12/08/2020   61 ORDER signed by Judge Brett Ludwig on 12/8/20 GRANTING 16 Motion to
                Intervene; GRANTING 23 Motion to Intervene. Intervenors may respond to plaintiffs
                complaint and motion for declaratory and injunctive relief by no later than 5:00 p.m.
                on 12/8/20. (cc: all counsel) (MP)
12/08/2020   62 MOTION to Stay Evidentiary Hearing, or in the alternative MOTION to Quash
                Subpoena for Meagan Wolfe filed by Marge Bostelmann, Ann S Jacobs, Dean
                Knudson, Douglas J La Follette, Robert F Spindell, Jr, The Wisconsin Elections
                Commission, Mark L Thomsen. (Kilpatrick, Steven). Added MOTION to Quash on
                12/8/2020 (vkb)
12/08/2020   63 ORDER ESTABLISHING EXHIBIT PROCEDURES signed by Judge Brett Ludwig
                on 12/8/20. No later than Wednesday, December 9, 2020, at 5 p.m. (CT), the parties
                must file exhibits on the docket and deliver courtesy copes to the District Court. (cc:
                all counsel)(MP)
12/08/2020   64 NOTICE of Appearance by Seth P Waxman on behalf of Democratic National
                Committee. Attorney(s) appearing: Seth P. Waxman (Waxman, Seth)
12/08/2020   65 NOTICE of Appearance by James F Cirincione on behalf of George L Christenson,
                Julietta Henry. Attorney(s) appearing: James F. Cirincione (Cirincione, James)
12/08/2020   66 NOTICE of Appearance by Andrew J Kramer on behalf of George L Christenson,
                Julietta Henry. Attorney(s) appearing: Andrew J. Kramer (Kramer, Andrew)



   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 21 of 28 Document 139-1
12/08/2020   67 NOTICE of Appearance by John W McCauley on behalf of George L Christenson,
                Julietta Henry. Attorney(s) appearing: John W. McCauley (McCauley, John)
12/08/2020   68 Rule 7(h) Expedited Non−Dispositive MOTION to Quash Subpoena, MOTION for
                Protective Order or Order in Limine Barring Testimony of Maribeth Witzel−Behl and
                Delaying Any Evidentiary Hearing by Scott McDonell, Satya Rhodes−Conway,
                Maribeth Witzel−Behl. (May, Michael). Added MOTION for Order in Limine and for
                Protective Order on 12/8/2020 (vkb)
12/08/2020   69 MOTION to Dismiss by Scott McDonell, Satya Rhodes−Conway, Maribeth
                Witzel−Behl. (May, Michael)
12/08/2020   70 COMBINED BRIEF in Support filed by John Antaramian, Tara Coolidge, Eric
                Genrich, Matt Krauter, Cory Mason, Scott McDonell, Satya Rhodes−Conway, Kris
                Teske, Maribeth Witzel−Behl re 69 MOTION to Dismiss . (May, Michael)
12/08/2020   71 MOTION to Dismiss by John Antaramian, Tara Coolidge, Eric Genrich, Matt Krauter,
                Cory Mason, Kris Teske. (Gahnz, Dixon)
12/08/2020   72 NOTICE by Tony Evers of Joinder in Other State Defendants' Motion to Stay
                Evidentiary Hearing (Mandell, Jeffrey)
12/08/2020   73 DECLARATION of Michael P. May (Attachments: # 1 Exhibit 1 − Petition for
                Original Action, # 2 Exhibit 2 − Order entered by Supreme Court on 12/3/2020, # 3
                Exhibit 3 − Notice of Appeal, # 4 Exhibit 4 − Certificate of Ascertainment for
                President, # 5 Exhibit 5 − Wisconsin Supreme Court Order dated 3/31/2020, # 6
                Exhibit 6 − The Wisconsin Election Commission Amended Guidance, # 7 Exhibit 7 −
                Wisconsin Supreme Court Order dated 12/4/2020, # 8 Exhibit 8 − U.S. District Court
                Order dated 10/14/2020, # 9 Exhibit 9 − King v. Whitmer, No. 20−13134, # 10 Exhibit
                10 − MI Court of Appeals Order dated 12/4/2020, # 11 Exhibit 11 − Photo of secure
                ballot drop box)(May, Michael)
12/08/2020   74 CERTIFICATE OF SERVICE by Scott McDonell, Satya Rhodes−Conway, Maribeth
                Witzel−Behl (May, Michael)
12/08/2020   75 RESPONSE to Motion filed by John Antaramian, Tara Coolidge, Eric Genrich, Matt
                Krauter, Cory Mason, Scott McDonell, Satya Rhodes−Conway, Kris Teske, Maribeth
                Witzel−Behl re 6 MOTION for Preliminary Injunction For Expedited Declaratory and
                Injunctive Relief Pursuant to Article II of the United States Constitution MOTION for
                Hearing . (Gahnz, Dixon)
12/08/2020   76 RESPONSE to Motion filed by Tom Barrett, Jim Owczarski, Claire Woodall−Vogg re
                6 MOTION for Preliminary Injunction For Expedited Declaratory and Injunctive
                Relief Pursuant to Article II of the United States Constitution MOTION for Hearing .
                (Carroll, James)
12/08/2020   77 DISCLOSURE Statement by George L Christenson, Julietta Henry. (Jones, Andrew)
12/08/2020   78 MOTION to Dismiss by George L Christenson, Julietta Henry. (Jones, Andrew)
12/08/2020   79 Expedited MOTION to Stay Evidentiary Hearing or in the Alternative, MOTION to
                Quash Subpoenas to Defendants Barrett and Woodall−Vogg by Tom Barrett, Jim
                Owczarski, Claire Woodall−Vogg. (McClain, Patrick). Added MOTION to Quash on
                12/8/2020 (vkb)
12/08/2020   80 DECLARATION of Claire Woodall−Vogg (Attachments: # 1 Exhibit A, # 2 Exhibit
                B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit
                H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14
                Exhibit N, # 15 Exhibit O, # 16 Exhibit P)(Carroll, James)
12/08/2020   81 BRIEF in Opposition filed by George L Christenson, Julietta Henry re 6 MOTION for
                Preliminary Injunction For Expedited Declaratory and Injunctive Relief Pursuant to
                Article II of the United States Constitution and Motion for Hearing and BRIEF IN
                SUPPORT of 78 Motion to Dismiss (Jones, Andrew)
12/08/2020   82 DECLARATION of Andrew A. Jones (Attachments: # 1 Exhibit 1 − Milwaukee
                County Complaint, # 2 Exhibit 2 − WI Appeal No. 2020−AP−557 Order)(Jones,
                Andrew)

   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 22 of 28 Document 139-1
12/08/2020   83 Magistrate Judge Jurisdiction Form filed by George L Christenson, Julietta Henry.
                (NOTICE: Pursuant to Fed.R.Civ.P. 73 this document is not viewable by the judge.)
                (Jones, Andrew)
12/08/2020   84 MOTION to Dismiss Plaintiff's Complaint by Tony Evers. (Mandell, Jeffrey)
12/08/2020   85 NOTICE of Appearance by Maxted M Lenz on behalf of Center for Tech and Civic
                Life. Attorney(s) appearing: Maxted Lenz (Lenz, Maxted)
12/08/2020   86 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by Tom Barrett, Jim
                Owczarski, Claire Woodall−Vogg. (Carroll, James)
12/08/2020   87 BRIEF in Support filed by Tom Barrett, Jim Owczarski, Claire Woodall−Vogg re 86
                MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM . (Carroll, James)
12/08/2020   88 NOTICE of Appearance by Kendall W Harrison on behalf of Center for Tech and
                Civic Life. Attorney(s) appearing: Kendall W. Harrison (Harrison, Kendall)
12/08/2020   89 DISCLOSURE Statement by Scott McDonell, Satya Rhodes−Conway, Maribeth
                Witzel−Behl. (May, Michael)
12/08/2020   90 JOINDER by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine Moss, Wisconsin
                State Conference NAACP re 62 MOTION to Stay Evidentiary Hearing, or in the
                alternative to Quash Subpoena for Meagan Wolfe, 79 Expedited MOTION to Stay
                Evidentiary Hearing and Quash Subpoenas to Defendants Barrett and Woodall−Vogg
                . (Goode, Joseph)
12/08/2020   91 Rule 7(h) Expedited Non−Dispositive MOTION for Leave to File Non−Party Amicus
                Brief by Center for Tech and Civic Life. (Attachments: # 1 Exhibit A − Amicus Brief
                with Appendix A, # 2 Text of Proposed Order)(Harrison, Kendall)
12/08/2020   92 DISCLOSURE Statement by Center for Tech and Civic Life. (Harrison, Kendall)
12/08/2020   93 TEXT ONLY ORDER signed by Judge Brett Ludwig on 12/8/2020 re 62 Civil L.R.
                7(h) Expedited Nondispositive Motion to Stay Evidentiary Hearing or, in the
                alternative, to Quash Subpoena for Meagan Wolfe by Defendants Wisconsin Elections
                Commission and its Members and Wisconsin Secretary of State Douglas LaFollette.
                The State Defendants' motion to stay the evidentiary hearing is denied. Consistent with
                the discussions at last Friday's status/scheduling conference, the Court will allow the
                plaintiff a hearing on the claims raised and relief sought in the complaint. Defendants
                will have the opportunity to make any arguments raised in their forthcoming motion to
                dismiss at the December 10, 2020 hearing. The State Defendants' motion to quash will
                be addressed at the December 9, 2020 final pretrial conference. The Court understands
                the State Defendants' desire not to unnecessarily burden the proposed witness,
                particularly where, as plaintiff has acknowledged, the material facts are not in dispute.
                Accordingly, in advance of the final pretrial conference, the parties are directed to
                meet and confer on a potential set of stipulated facts that would obviate the need for
                the witnesses' testimony. If no agreement is reached, the Court will rule on the motion
                at the final pretrial conference. (cc: all counsel) (MP)
12/08/2020   94 BRIEF in Opposition filed by Tony Evers re 6 MOTION for Preliminary Injunction
                For Expedited Declaratory and Injunctive Relief Pursuant to Article II of the United
                States Constitution MOTION for Hearing . (Attachments: # 1 Exhibit 1 WVA v.
                WEC, # 2 Exhibit 2 Trump v. Boockvar, # 3 Exhibit 3 Trump v. Secretary
                Commonwealth, # 4 Exhibit 4 Trump v. Evers Order, # 5 Exhibit 5 Trump v. Biden
                Consolidation Order, # 6 Exhibit 6 King v. Whitmer, # 7 Exhibit 7 Kelly v.
                Commonwealth, # 8 Exhibit 8 Wood v. Raffensperger, # 9 Exhibit 9 Wood v.
                Raffensberger (11th Cir.), # 10 Exhibit 10 WVA v. Racine, # 11 Exhibit 11 Trump v.
                Biden Notice of Appeal, # 12 Exhibit 12 Trump v. Biden Motion for
                Judgment)(Mandell, Jeffrey)
12/08/2020   95 BRIEF in Support filed by Tony Evers re 84 MOTION to Dismiss Plaintiff's
                Complaint . (Attachments: # 1 Appendix A Outline of Complaint Headings, # 2
                Exhibit 1 King v. Whitmer, # 3 Exhibit 2 Pearson v. Kemp Dkt. 74, # 4 Exhibit 3
                Trump v. Sec. of PA, # 5 Exhibit 4 Bognet v. Commonwealth, # 6 Exhibit 5 Hotze v.
                Hollins, # 7 Exhibit 6 Jefferson v. Dane County, # 8 Exhibit 7 WVA v. Racine, # 9
                Exhibit 8 Ga. Voters All. v. Fulton Cty., # 10 Exhibit 9 S.C. Voters All. v. Charleston
                Cty., # 11 Exhibit 10 PA Voters All. v. Ctr. Cty., # 12 Exhibit 11 Tex. Voters All. v.
   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 23 of 28 Document 139-1
                   Dallas Cty., # 13 Exhibit 12 Iowa Voters All. v. Black Hawk Cty., # 14 Exhibit 13
                   Election Integrity v. Lansing, # 15 Exhibit 14 Minn. Voters All. v. Minneapolis, # 16
                   Exhibit 15 O'Bright v. Lynch, # 17 Exhibit 16 Trump v. Evers, # 18 Exhibit 17 Wis.
                   Voters All. v. WEC, # 19 Exhibit 18 Trump v. Biden Consolidation Order, # 20
                   Exhibit 19 Trump v. Biden Recount Petition, # 21 Exhibit 20 Wood v. Raffensperger
                   (11th Cir.), # 22 Exhibit 21 Kelly v. Commonwealth, # 23 Exhibit 22 Wood v.
                   Raffensperger, # 24 Exhibit 23 Andino v. Middleton)(Mandell, Jeffrey)
12/08/2020    96 MOTION to Dismiss by Marge Bostelmann, Ann S Jacobs, Dean Knudson, Douglas J
                 La Follette, Robert F Spindell, Jr, The Wisconsin Elections Commission, Mark L
                 Thomsen. (Roth, Colin)
12/08/2020    97 MOTION to Dismiss by Democratic National Committee. (Umberger, Michelle)
12/08/2020    98 BRIEF in Opposition filed by Marge Bostelmann, Ann S Jacobs, Dean Knudson,
                 Douglas J La Follette, Robert F Spindell, Jr, The Wisconsin Elections Commission,
                 Mark L Thomsen 6 MOTION for Preliminary Injunction For Expedited Declaratory
                 and Injunctive Relief Pursuant to Article II of the United States Constitution and
                 Motion for Hearing and BRIEF IN SUPPORT of 96 MOTION to Dismiss . (Roth,
                 Colin) Modified on 12/8/2020 (vkb)
12/08/2020    99 MOTION to Dismiss for Failure to State a Claim and MOTION to Dismiss for Lack of
                 Jurisdiction filed by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine Moss and
                 Wisconsin State Conference NAACP (Goode, Joseph) Modified on 12/8/2020 (vkb)
12/08/2020   100 BRIEF IN OPPOSITION re 6 Motion for Preliminary Injunction and BRIEF IN
                 SUPPORT re 99 MOTION to Dismiss for Lack of Jurisdiction and FOR FAILURE
                 TO STATE A CLAIM filed by Dorothy Harrell, Wendell J. Harris, Sr., Earnestine
                 Moss and Wisconsin State Conference NAACP. (Attachments: # 1 Exhibit A − Oral
                 Argument, # 2 Exhibit B − Trump v. Evers, # 3 Exhibit C − Mueller v. Jacobs, # 4
                 Exhibit D − Wisc. Voters v. Wisc. Election Commission)(Goode, Joseph) Modified on
                 12/8/2020 (vkb)
12/08/2020   101 BRIEF in Opposition filed by Democratic National Committee re 6 MOTION for
                 Preliminary Injunction For Expedited Declaratory and Injunctive Relief Pursuant to
                 Article II of the United States Constitution MOTION for Hearing . (Attachments: # 1
                 Exhibit 1 − Trump v. Evers Case, # 2 Exhibit 2 − Mueller v. Jacobs Case, # 3 Exhibit
                 3 − Wisconsin Voters Alliance Case, # 4 Exhibit 4 − King v. Whitmer Case, # 5
                 Exhibit 5 − March 29, 2020 Guidance, # 6 Exhibit 6 − Jefferson v. Dane Case, # 7
                 Exhibit 7 − CTCL Webpage, # 8 Exhibit 8 − Sept 26, 2020 Guidance, # 9 Exhibit 9 −
                 Aug 19, 2020 Guidance, # 10 Exhibit 10 − October 18, 2016 Guidance, # 11 Exhibit
                 11 − Election Manual, # 12 Exhibit 12 − Wisconsin Election Commission Press
                 Release)(Umberger, Michelle)
12/08/2020   102 TEXT ONLY ORDER signed by Judge Brett Ludwig on 12/8/2020 re 57 Motion for
                 Leave to File Brief of Amici Curiae Christine Todd Whitman, John Danforth, Lowell
                 Weicker, et al., in Support of Defendants' Opposition to the Motion for Preliminary
                 Injunctive Relief. The Motion is GRANTED. (cc: all counsel) (MP)
12/08/2020   103 TEXT ONLY ORDER signed by Judge Brett Ludwig on 12/8/2020 re 91 Civil L.R.
                 7(h) Expedited Non−Dispositive Motion for Leave to File Non−Party Amicus Brief.
                 The Motion is GRANTED. (cc: all counsel) (MP)
12/08/2020   104 TEXT ONLY ORDER signed by Judge Brett Ludwig on 12/8/2020 re 68 Civil L.R.
                 7(h) Expedited Nondispositive Motion to Quash Subpoena, for Protective Order or
                 Order In Limine Barring Testimony of Maribeth Witzel−Behl and Delaying Any
                 Evidentiary Hearing. The Defendants' motion to delay the evidentiary hearing is
                 denied. Consistent with the discussions at last Friday's status/scheduling conference,
                 the Court will allow the plaintiff a hearing on the claims raised and relief sought in the
                 complaint. The Defendants' motion to quash, for protective order or order in limine
                 will be addressed at the December 9, 2020 final pretrial conference. The Court
                 understands the Defendants' desire not to unnecessarily burden the proposed witness,
                 particularly where, as plaintiff has acknowledged, the material facts are not in dispute.
                 Accordingly, in advance of the final pretrial conference, the parties are directed to
                 meet and confer on a potential set of stipulated facts that would obviate the need for
                 the witnesses' testimony. If no agreement is reached, the Court will rule on the motion
                 at the final pretrial conference. (cc: all counsel) (MP)
   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 24 of 28 Document 139-1
12/08/2020   105 TEXT ONLY ORDER signed by Judge Brett Ludwig on 12/8/2020 re 79 Civil L.R.
                 7(h) Expedited Non−Dispositive Motion to Stay Evidentiary Hearing or, in the
                 alternative, to Quash Subpoena for Thomas Barrett and Claire Woodall−Vogg. The
                 Defendants' motion to stay the evidentiary hearing is denied. Consistent with the
                 discussions at last Friday's status/scheduling conference, the Court will allow the
                 plaintiff a hearing on the claims raised and relief sought in the complaint. Defendants
                 will have the opportunity to make any arguments raised in their motion to dismiss at
                 the December 10, 2020 hearing. The Defendants' motion to quash will be addressed at
                 the December 9, 2020 final pretrial conference. The Court understands the Defendants'
                 desire not to unnecessarily burden the proposed witnesses, particularly where, as
                 plaintiff has acknowledged, the material facts are not in dispute. Accordingly, in
                 advance of the final pretrial conference, the parties are directed to meet and confer on
                 a potential set of stipulated facts that would obviate the need for the witnesses'
                 testimony. If no agreement is reached, the Court will rule on the motion at the final
                 pretrial conference. (cc: all counsel) (MP)
12/08/2020   106 AMICUS BRIEF filed by Christine Todd Whitman, John Danforth, Lowell Weicker,
                 et al in Support of Defendants' Oppositions to the Motion for Preliminary Injunctive
                 Relief (vkb)
12/08/2020   107 AMICUS BRIEF filed by Center for Tech and Civic Life (Attachments: # 1 Appendix
                 A)(vkb)
12/09/2020   108 AMENDED DISCLOSURE Statement filed by Scott McDonell, Satya
                 Rhodes−Conway, Maribeth Witzel−Behl (May, Michael) Modified on 12/9/2020 (vkb)
12/09/2020   109 REPLY BRIEF in Support filed by Donald J Trump re 6 MOTION for Preliminary
                 Injunction For Expedited Declaratory and Injunctive Relief Pursuant to Article II of
                 the United States Constitution and Motion for a Hearing and BRIEF in Response to
                 Motions to Dismiss (Consolidated) (Motions to Dismiss 69 , 71 , 78 , 84 , 86 , 96 , 97
                 and 99 ) (Attachments: # 1 Exhibit A − WEC Original Action Brief)(Bock, William)
                 Modified on 12/9/2020 (vkb)
12/09/2020   110 MOTION for Leave to File Excess Pages One Oversized Reply Brief of Up to Fifty
                 Pages by Donald J Trump. (Attachments: # 1 Text of Proposed Order)(Bock, William)
12/09/2020   111 NOTICE of Appearance by Joshua A Matz on behalf of Center for Tech and Civic
                 Life. Attorney(s) appearing: Joshua Matz (Matz, Joshua)
12/09/2020   112 NOTICE of Appearance by Harmann Singh on behalf of Center for Tech and Civic
                 Life. Attorney(s) appearing: Harmann Singh (Singh, Harmann)
12/09/2020   113 DISCLOSURE Statement by John Antaramian, Tara Coolidge, Eric Genrich, Matt
                 Krauter, Cory Mason, Kris Teske. (Gahnz, Dixon)
12/09/2020   114 MOTION in Limine by Tony Evers. (Brook, Davida)
12/09/2020   115 Report of Parties' Meet and Confer Conference. (Attachments: # 1 Exhibit A − Report
                 of Parties Meet and Confer Conf.)(Bock, William)
12/09/2020   116 ORDER ESTABLISHING REMOTE HEARING PROTOCOLS signed by Judge
                 Brett Ludwig on 12/9/20. By 12/9/20 at 9:00 p.m. counsel should email the court and
                 provide the names of witnesses and 1−2 attorneys per party who will participate in the
                 hearing. On 12/10/20 at 8:45 am. (fifteen minutes before the set time for the hearing),
                 all counsel and witnesses shall participate in a pre−hearingtesting of the Zoom audio
                 and video conference technologies. (cc: all counsel)(MP)
12/09/2020   117 Exhibit List by Donald J Trump. (Attachments: # 1 Exhibit 1 − Wisconsin Public
                 Radio 11.6.20, # 2 Exhibit 2 − Guidance for Indefinitely Confined Electors, # 3
                 Exhibit 3 − Dane County Clerk Facebook Post, # 4 Exhibit 4 − Milwaukee Sentinel
                 Journal 3.25.20, # 5 Exhibit 5 − Rep.Steineke and Sen. Roth editorial 4.20−.20, # 6
                 Exhibit 6 − Washington Examiner 11.10.20, # 7 Exhibit 7 − Building Confidence in
                 U.S. Elections−Report of Comm. on Fed.Election Reform, # 8 Exhibit 8 −
                 Fed.Prosecution of Election Offenses 2017, # 9 Exhibit 9 − Voting Fraud is a Real
                 Concern − Newsweek, # 10 Exhibit 10 − As More Vote by Mail, Faulty Ballots Could
                 Impact Elections − The New York Time, # 11 Exhibit 11 − Real Clear Politics Top
                 Battlegrounds Page, # 12 Exhibit 12 − Approved Wisconsin State Voting Plan 2020, #
                 13 Exhibit 13 − WEC Drop Box Guidance 8.19.20, # 14 Exhibit 14 − Absentee Ballot
   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 25 of 28 Document 139-1
                  Drop Box Info − WI Elections Commissions, # 15 Exhibit 15 − CISA Ballot Drop Box
                  Page, # 16 Exhibit 16 − Wisconsin Center for Investigative Journalism 10.29.20, # 17
                  Exhibit 17 − Wisconsin Watch − Search for a ballot drop box in your community
                  10.27.20, # 18 Exhibit 18 − WEC Drop Box List, # 19 Exhibit 19 − Drop Box Info −
                  Hayward WI, # 20 Exhibit 20 − Drop Box Info − City of Menasha Library Drop Box,
                  # 21 Exhibit 21 − Drop Box Info − City of Vermont − Dane County, # 22 Exhibit 22 −
                  Drop Box Info − Village of DeForest − Dane County, # 23 Exhibit 23 − Drop Box Info
                  − Village of Boyd, # 24 Exhibit 24 − Milwaukee Journal Sentinel − Milwaukee gears
                  up for historic election, # 25 Exhibit 25 − Milwaukee Journal Sentinel − Absentee
                  ballot drop boxes replaced, # 26 Exhibit 26 − City of Madison Notice re Drop Boxes
                  10.16.20, # 27 Exhibit 27 − Drop Box Info − Madison, WI − Elver Park, # 28 Exhibit
                  28 − CTCL Partners with 5 Wisconsin Cities to Implement Safe Voting Plan 7.6.20, #
                  29 Exhibit 29 − Voter Turnout in Madison and Dane Surpass Record, # 30 Exhibit 30
                  − Green Bay Election, # 31 Exhibit 31 − CTCL Announcement of Zuckerberg
                  Donation, # 32 Exhibit 32 − WEC Approves Grants and Mailing for Fall Elections
                  05−29−20, # 33 Exhibit 33 − Affidavit of Bartholomew R. Williams, # 34 Exhibit 34
                  − Affidavit of Marie Klobuchar, # 35 Exhibit 35 − Spoiling Absentee Ballot Guidance
                  10.19.20, # 36 Exhibit 36 − WEC Uniform Absentee Instructions − By−Mail Voters, #
                  37 Exhibit 37 − What Poll Watchers Can and Cant Do 10.20.20, # 38 Exhibit 38 −
                  Affidavit of Beth A. Brown, # 39 Exhibit 39 − Affidavit of Mary Angelina Horn, # 40
                  Exhibit 40 − Affidavit of Charles A. Armgardt, # 41 Exhibit 41 − Affidavit of Steven
                  S. Goetz, # 42 Exhibit 42 − Affidavit of Lana Sloane, # 43 Exhibit 43 − Affidavit of
                  Kyle Hudson, # 44 Exhibit 44 − Affidavit of Jeremy Bowers, # 45 Exhibit 45 − Q&A
                  with Meagan Wolfe, # 46 Exhibit 46 − WEC CARES Subgrant Prog.Announcement, #
                  47 Exhibit 47 − Article & Photo of Oshkosh City Hall, # 48 Exhibit 48 − Photo of
                  Oshkosh City Hall−2020, # 49 Exhibit 49 − Stmt of Madison City Clerk Maribeth
                  Witzel Behl, # 50 Exhibit 50 − Madison City Clerk Tweet − Sept 25, 2020, # 51
                  Exhibit 52 − Wisc. Republicans tried to stifle plan − 9.26.20, # 52 Exhibit 53 − City of
                  Madison PowerPoint Pres. on Democracy in the Park, # 53 Exhibit 54 − Photo of
                  Duffle Bags from City Madison PowerPoint, # 54 Exhibit 55 − Madison Democracy in
                  the Park Event 10.1.20, # 55 Exhibit 56 − Video from Madison Democracy in the Park
                  Event, # 56 Exhibit 57 − Photo of Madison Democracy in the Park 10.1.20, # 57
                  Exhibit 58 − Absentee Ballot Drop Boxes Available 15 locations (Madison), # 58
                  Exhibit 59 − Wisc.Public Radio, Madison Receives..., # 59 Exhibit 60 − City's Ballot
                  Boxes Getting Heavy Use 10.6.20, # 60 Exhibit 61 − City Milwaukee Common
                  Council Press Release, # 61 Exhibit 62 − Affidavit of Claire Woodall−Vogg 11.27.20,
                  # 62 Exhibit 63 − Milwaukee Election Results Expedted...11.3.20, # 63 Exhibit 64 −
                  Milwaukee's Central Count facility will tabulate...11.1.20, # 64 Exhibit 65 −
                  Audio−Radio Ad for Democracry in the Park by Biden for President, # 65 Exhibit 66 −
                  Pltf's Submission Excerpts from Wisc.Election Code, # 66 Exhibit 67 − Wisc.Elections
                  Comm.Q&A with Clerks, # 67 Exhibit 68 − WEC's Responses to Pltf's
                  Req.Admissions and Doc.Requests, # 68 Exhibit 69 − Tweet by Madison Clerk
                  10.28.20, # 69 Exhibit 70 − Organizing and Processing Absentee Ballots Schrenshot fr
                  WEC Training Video, # 70 Exhibit 71 − WEC Clerks Training Video 2020, # 71
                  Exhibit 72 − WEC Response to Disc.Req. #1, # 72 Exhibit 73 (Part 1) − WEC
                  Response to Req.No. 2, # 73 Exhibit 73 (Part 2) − WEC Response to Disc.Req. 2, # 74
                  Exhibit 74 − WEC Response to Disc.Req. #3 Concerning Public Access, # 75 Exhibit
                  75 − Affidavit of David Bolter)(Bock, William)
12/09/2020   118 NOTICE of Appearance by Christopher Bouchoux on behalf of Democratic National
                 Committee. Attorney(s) appearing: Christopher Bouchoux (Bouchoux, Christopher)
12/09/2020   119 Exhibit List by Tony Evers. (Attachments: # 1 Exhibit 501 Wis. 2020 Certificate of
                 Ascertainment, # 2 Exhibit 502 Recount Petition, # 3 Exhibit 503 11.11.20 Tweet from
                 Donald Trump Jr., # 4 Exhibit 504 11.25.20 Washington Post Article, # 5 Exhibit 505
                 Summary of 2020 WI Election−Related Cases, # 6 Exhibit 506 Trump Withdrawal of
                 Motion in Georgia)(Mandell, Jeffrey)
12/09/2020   120 REPLY BRIEF in Support filed by Tony Evers re 84 MOTION to Dismiss Plaintiff's
                 Complaint . (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D,
                 # 5 Exhibit E, # 6 Exhibit F)(Brook, Davida)
12/09/2020   121 NOTICE by Democratic National Committee of Supplemental Authority (Attachments:
                 # 1 Exhibit 1: Bowyer v. Ducey Order)(Umberger, Michelle)


   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 26 of 28 Document 139-1
12/09/2020   122 Court Minutes and Order from Final Pre−trial Conference held 12/9/20 before Judge
                 Brett Ludwig. The court granted 110 Motion for Leave to File Excess Pages. Parties
                 may file replies to their motions to dismiss by 9:00 p.m. on 12/9/20. Parties shall meet
                 and confer to discuss a potential stipulation of facts and an exhibit list to be used for
                 each witness before the final hearing. A report of the conference must be filed by 8:30
                 a.m. on 12/10/20. (Court Reporter Thomas M.) (MP)
12/09/2020   123 NOTICE by Tony Evers Governor Evers' Notice of Supplemental Authority
                 (Attachments: # 1 Exhibit A)(Brook, Davida)
12/10/2020   124 SUMMONS Returned Executed by Donald J Trump. All Defendants. (Attachments: #
                 1 Proof of Service − Rhodes−Conway, served on 12/4/2020 # 2 Proof of Service −
                 Woodall−Vogg, served on 12/4/2020 # 3 Proof of Service − Christenon, served on
                 12/4/2020 # 4 Proof of Service − Jacobs, served on 12/4/2020 # 5 Proof of Service −
                 Owczarski, served on 12/4/2020 # 6 Proof of Service − Thomsen, served on 12/4/2020
                 # 7 Proof of Service − Evers, served on 12/4/2020 # 8 Proof of Service − Mason,
                 served on 12/4/2020 # 9 Proof of Service − Barrett, served on 12/4/2020 # 10 Proof of
                 Service − Henry, served on 12/4/2020 # 11 Proof of Service − Teske, served on
                 12/4/2020 # 12 Proof of Service − Genrich, served on 12/4/2020 # 13 Proof of Service
                 − Bostelman, served on 12/4/2020 # 14 Proof of Service − Spindell, served on
                 12/4/2020 # 15 Proof of Service − La Follette, served on 12/4/2020 # 16 Proof of
                 Service − McDonell, served on 12/4/2020 # 17 Proof of Service − Coolidge, 12/4/2020
                 # 18 Proof of Service − Krauter, served on 12/4/2020 # 19 Proof of Service −
                 Artaramian, served on 12/4/2020 # 20 Proof of Service − Knudson, served on
                 12/4/2020 # 21 Proof of Service − Witzel−Behl, served on 12/4/2020)(Bock, William)
                 Modified on 12/10/2020 (asc).
12/10/2020   125 WAIVER OF SERVICE Returned Executed (Attachments: # 1 Waiver of Service −
                 Christenson, waiver mailed on 12/7/2020 # 2 Waiver of Service − Henry, waiver
                 mailed on 12/7/2020)(Bock, William) Modified on 12/10/2020 (asc).
12/10/2020   126 Report Tender of Proof of Service of Subpoenas on Defendants. (Attachments: # 1
                 Proof of Service (Subpoena) − Woodall−Vogg, # 2 Proof of Service (Subpoena) −
                 Barrett, # 3 Proof of Service (Subpoena) − Atty Carroll for Woodall−Vogg and
                 Barrett)(Bock, William)
12/10/2020   127 STIPULATION of Proposed Facts and Exhibits by Tony Evers. (Attachments: # 1
                 Exhibit A − Williams Declaration, # 2 Envelope B − Bolter Declaration)(Mandell,
                 Jeffrey)
12/10/2020   128 DECLARATION of Bartholomew R. Williams and David J. Bolter (SIGNED) in
                 reference to (ECF No. 127 ) (Attachments: # 1 Declaration of Bartholomew R.
                 Williams, # 2 Declaration of David J. Bolter)(Bock, William) Modified on 12/10/2020
                 (mlm). Modified on 12/10/2020 (mlm).
12/10/2020   129 NOTICE of Appearance by Mike B Wittenwyler on behalf of Center for Tech and
                 Civic Life. Attorney(s) appearing: Mike B. Wittenwyler (Wittenwyler, Mike)
12/10/2020   130 TRANSCRIPT of EVIDENTIARY HEARING held on 12/10/2020 before Judge Brett
                 Ludwig Court Reporter/Transcriber John Schindhelm & Susan Armbruster, Contact at
                 414−290−2640 or 414−290−2641. Transcripts may be purchased using the Transcript
                 Order Form found on our website or viewed at the court public terminal. NOTICE
                 RE REDACTION OF TRANSCRIPTS: If necessary, within 7 business days each
                 party shall inform the Court of their intent to redact personal identifiers by filing a
                 Notice of Intent to Redact. Please read the policy located on our website
                 www.wied.uscourts.gov Redaction Statement due 1/7/2021. Redacted Transcript
                 Deadline set for 1/14/2021. Release of Transcript Restriction set for 3/15/2021.
                 (Schindhelm, John)
12/11/2020   131 NOTICE by Tony Evers of Supplemental Authority (Mandell, Jeffrey)
12/11/2020   132 NOTICE by Tony Evers of Supplemental Authority (Attachments: # 1 Exhibit A −
                 Simanek's Order, # 2 Exhibit B − Findings of Fact Excerpt, # 3 Exhibit C − Recount
                 Hearing Transcript)(Mandell, Jeffrey)
12/12/2020   133 Court Minutes and Order from Final Hearing held 12/10/20 before Judge Brett
                 Ludwig. The court denies as moot: 62 Motion to Quash, 68 Motion to Quash, 79
                 Motion to Quash and 114 Motion in Limine. The court takes under advisement: 6
   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 27 of 28 Document 139-1
                  motion for preliminary injunction and all motions to dismiss,ECF Nos. 69 , 71 , 78 , 84
                  , 86 , 96 , 97 , and 99 . The stipulation of proposed facts and exhibits, 127 is
                  APPROVED. Defendant Governor Evers oral motion for judgment is taken under
                  advisement(Court Reporter John S. and Susan A.) (MP)
12/12/2020   134 DECISION AND ORDER signed by Judge Brett Ludwig on 12/12/20. Plaintiffs
                 complaint 1 is DISMISSED WITH PREJUDICE. Plaintiffs motion for preliminary
                 injunction 6 is DENIED as moot. Defendants motions to dismiss 69 , 71 , 78 , 84 , 86 ,
                 96 , 97 , and 99 , are GRANTED. Defendant Governor Evers oral motion for judgment
                 under Fed. R. Civ. P. 52 is GRANTED. (cc: all counsel) (MP)
12/12/2020   135 JUDGMENT signed by Deputy Clerk on 12/12/20. The action is DISMISSED WITH
                 PREJUDICE and the plaintiff shall recover nothing on the complaint. (cc: all counsel)
                 (MP)
12/12/2020   136 NOTICE OF APPEAL as to 134 Order on Motion to Dismiss,,,,,,,, Order on Motion
                 for Preliminary Injunction,, Order on Motion to Dismiss for Failure to State a
                 Claim,,,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,, Order on Motion for
                 Hearing, 135 Judgment by Donald J Trump. Filing Fee PAID $505, receipt number
                 AWIEDC−3667398 (cc: all counsel) (Bock, William)
12/12/2020   137 Docketing Statement by Donald J Trump re 136 Notice of Appeal, (cc: all counsel)
                 (Bock, William)
12/12/2020   138 Report Plaintiff's Notice of Filing. (Bock, William)




   Case 2:20-cv-01785-BHL Filed 12/14/20 Page 28 of 28 Document 139-1
